 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL XAVIER BELL,                              No. 2:17-cv-00063-MCE-CKD
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    MICHAEL MARTEL, et al.,
15                       Defendants.
16

17          By order filed April 13, 2021, plaintiff was ordered to show cause, within fourteen days,

18   why this action should not be dismissed based on his failure to update his address with the court.

19   Plaintiff was warned that failure to respond to the order to show cause would result in this action

20   being dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. The elapsed time

21   period has now expired, and plaintiff has not responded to the court’s order.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Plaintiff is advised that failure to file objections within the
                                                       1
 1

 2   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 3   F.2d 1153 (9th Cir. 1991).

 4   Dated: May 6, 2021
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/bell0063.fsc.nca.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
